 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                             NORTHERN DISTRICT OF CALIFORNIA
10

11   FRED DAVIS, an individual,                Case No. 3:19-CV-01926-RS

12                Plaintiff,                   ORDER GRANTING JOINT
                                               STIPULATION OF VOLUNTARY
13         vs.                                 DISMISSAL PURSUANT TO F.R.C.P.
                                               41(a)(1)(A)(ii)
14   HOME DEPOT INC., A Georgia Corporation;
     and DOES 1-10, inclusive,                 Assigned to: Hon. Richard Seeborg
15                                             San Francisco Courthouse
                  Defendants.
16                                             State Action Filed:   April 12, 2018
                                               Trial Date:           February 11, 2020
17

18

19

20

21

22

23

24

25

26

27

28

                   [PROPOSED] ORDER GRANTING JOINT STIPULATION OF
                 VOLUNTARY DISMISSAL PURSUANT TO F.R.C.P. 41(a)(1)(A)(ii)
 1          Pursuant to the Parties’ Stipulation, IT IS HEREBY ORDERED that this case be dismissed
 2 with prejudice pursuant to the Federal Rule of Civil Procedure 41(a)(1)(A)(ii). Further, all parties

 3 are to bear their own costs and fees incurred in this instant action.

 4
          April 14, 2020
 5 DATED: ___________________                     ________________________________
                                                  Honorable Richard Seeborg
 6                                                United States District Court Judge
 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2                   Case No. 2:19-cv-00368-AB-AS
                     [PROPOSED] ORDER GRANTING JOINT STIPULATION OF
                   VOLUNTARY DISMISSAL PURSUANT TO F.R.C.P. 41(a)(1)(A)(ii)
